Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Harwood et al (2015/0209541) in figs 1-5 discloses a patient interface device comprising: a cushion (62, 82) (cushion comprising frame (62) and nasal delivery elements (82)) (para [0079]) defining a cavity (interior of nasal delivery elements and frame) therein, the cushion (62, 82) having a first side (side facing away from the patient) and an opposite second side (side facing toward the patient) (para [0074]), with the cavity defined between the first side and the second side (interior of nasal elements and frame are disposed between first and second sides of the frame); and a headgear (80) coupled to the cushion (62, 82) adjacent the first side of the cushion (62, 82) (as shown in fig 2, strap (80) is attached to the cushion (62, 82) at a point that is adjacent to an outer surface comprising the second side of the cushion); the headgear comprising at least one strap (can be an elastic strap) for use in securing the cushion (62, 82) to the head of a patient (para [0077]); wherein the cushion (62, 82) comprises: an aperture (82) (opening of nasal delivery elements) formed in the second side of the cushion (formed on the inner side facing the patient) providing access to the cavity (para [0078]), a pair of stabilizing members (70) (as shown in fig 2, pad (70) is coupled to lateral arms (60) of the frame (62)) coupled to, and extending upward from, the second side of cushion (62, 82) (as shown in fig 3, lateral arms are placed forwardly of the inside surface, and therefore would extend upwardly from the second, inner side of cushion if, for example a patient is wearing patient interface and lying on her stomach), (para [0075]), each stabilizing member (70) being adapted to contact the face of the patient in a region adjacent to, but spaced from, the nose of the patient and below .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785